Case 21-00571-als11        Doc 38    Filed 04/27/21 Entered 04/27/21 12:28:25             Desc Main
                                    Document      Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT

                               SOUTHERN DISTRICT OF IOWA

 In re:                                )               Case No. 21-00571-als11
                                       )
 CYCLE FORCE GROUP, LLC                )               Chapter 11
                                       )
       Debtor and Debtor in Possession )               Hon. Anita L. Shodeen
                                       )
 2105 SE 5TH St.                       )               DEBTOR’S MOTION FOR ORDER
 Ames, IA 50010                        )               AUTHORIZING THE DEBTOR TO
                                       )               ASSUME EXECUTORY CONTRACT
                                       )               WITH PANARACER CORPORATION
 EIN: XX-XXXXXXX                       )
                                       )               No Hearing Set.
 _____________________________________ )

          COMES NOW Cycle Force Group, LLC the debtor and debtor-in-possession herein

 (“CFG” or the “Debtor”), by and through its duly-employed general reorganization counsel,

 Jeffrey D. Goetz, Esq. and Krystal R. Mikkilineni, Esq., of the law firm of Bradshaw, Fowler,

 Proctor & Fairgrave, P.C., and pursuant to Bankruptcy Code section 365 and              Bankruptcy

 Rules 6006 and 9014, hereby moves this Court (this “Motion”) for entry of an order authorizing

 the assumption of its executory contract with Panaracer Corporation (“Panaracer”). In support of

 this Motion, the Debtor states as follows:

          1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

 pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for relief sought herein include section

 365 of the Bankruptcy Code and Rules 6006 and 9014 of the Bankruptcy Rules.

          2.    On April 22, 2021 (the “Petition Date”), the Debtor filed its voluntary petition for

 relief under Chapter 11 of the Bankruptcy Code. The Debtor is duly operating as a debtor in
Case 21-00571-als11        Doc 38    Filed 04/27/21 Entered 04/27/21 12:28:25              Desc Main
                                    Document      Page 2 of 5



 possession, pursuant to Bankruptcy Code sections 1107 and 1108.            There is no motion or

 application pending for the appointment of a trustee or examiner.

        3.      Prior to the Petition Date, the Debtor and BCF entered into an executory contract,

 wherein the Debtor provides consignment services to Panaracer (the “Assumed Contract”). Such

 Assumed Contract is set forth on Exhibit A hereto (“Exhibit “A”).

        4.      By this Motion and for the reasons set forth herein, the Debtor seeks relief pursuant

 to Bankruptcy Code sections 105 and 365 for the entry of an order authorizing the assumption of

 the Assumed Contract. The Debtor requests that the assumption of the Assumed Contract shall be

 effective as of the date corresponding to such Assumed Contract.

        5.      Bankruptcy Code section 365(a) provides, in pertinent part, that a debtor in

 possession, “subject to the court’s approval, may assume or reject any executory contract or

 unexpired lease of the debtor.” The purpose behind allowing the assumption or rejection of

 executory contracts is to permit the debtor in possession to maximize the value of its estate by

 exercising business judgment to assume contracts that are beneficial to the estate and to reject such

 contracts and leases that are not. See, e.g., In re Rickel Home Centers, 209 F.3d 291, 298 (3d Cir.

 2001). In assuming a contract or a lease, the debtor must assume the entire contract. See, e.g., In

 re Fifth Taste Concepts Las Olas, LLC, 325 B.R. 42 (Bankr. S.D. Fla. 2005). Upon finding that a

 debtor has exercised its sound business judgment in determining the assumption of an executory

 contract is in the best interest of the estate, a bankruptcy court should approve the assumption

 under Bankruptcy Code section 365, provided the debtor also demonstrates it can satisfy the

 statutory requirements for assumption under Bankruptcy Code section 365, if applicable. See In

 re Quantegy, Inc., 326 B.R. 467, 470 (Bankr. M.D. Ala. 2005).




                                                  2
Case 21-00571-als11        Doc 38     Filed 04/27/21 Entered 04/27/21 12:28:25             Desc Main
                                     Document      Page 3 of 5



        6.      Debtor’s assumption of the Assumed Contract is (i) an exercise of its sound

 business judgment, and (ii) in the best interests of Debtor’s estate and creditors.

        7.      The Assumed Contract that is the subject of this Motion has not expired and is

 therefore “executory” in nature.

        8.      Debtor meets the requirements set forth in section 365 of the Bankruptcy Code.

 According to section 365(b)(1), in order for a debtor to assume a contract, the debtor must (A) cure

 any existing defaults, or provide adequate assurance that the debtor will promptly cure such

 default; (B) compensate or provide adequate assurance that the debtor will promptly compensate

 the non-debtor party to such contract, for any loss to such party resulting from the default; and (C)

 provide adequate assurance of future performance under such contract.

        9.      The Debtor does not believe there are any cure amounts owing under the Assumed

 Contract, but to the extent any cure amounts are owed to Panaracer under the Assumed Contract,

 the Debtor will pay such amounts in the ordinary course pursuant to the Assumed Contract and

 with Panaracer’s consent. Further, no default of the type described in Bankruptcy Code section

 365(b)(2)(D) exists under the Assumed Contract.

        10.     The Debtor further submits that adequate assurance of future performance has been

 provided by the Debtor to Panaracer with respect to the Assumed Contract.

        11.     In light of the foregoing, the Debtor’s assumption of the Assumed Contract should

 be allowed.

        WHEREFORE, the Debtor respectfully requests that this Court consider this Motion

 without a hearing, and enter an order authorizing the assumption of the Assumed Contract with

 Panaracer and order such other and further relief as this Court deems just and appropriate under

 the circumstances.



                                                   3
Case 21-00571-als11      Doc 38     Filed 04/27/21 Entered 04/27/21 12:28:25           Desc Main
                                   Document      Page 4 of 5




 Date: April 27, 2021                        Respectfully submitted,

                                             /s/ Krystal R. Mikkilineni
                                             Jeffrey D. Goetz, Esq., AT0002832
                                             Krystal R. Mikkilineni, Edq., AT0011814
                                             Bradshaw Fowler Proctor & Fairgrave, P.C.
                                             801 Grand Avenue, Suite 3700
                                             Des Moines, IA 50309-8004
                                             515-246-5880
                                             515-246-5808 FAX
                                             goetz.jeffrey@bradshawlaw.com
                                             mikkilineni.krystal@bradshawlaw.com

                                             General Reorganization Counsel
                                             for the Debtor and Debtor in Possession


                                CERTIFICATE OF SERVICE

      This document was served electronically on parties who receive electronic notice through
 CM/ECF as listed on CM/ECF’s notice of electronic filing.

                                                    /s/     Bari Rogers




                                                4
Case 21-00571-als11      Doc 38    Filed 04/27/21 Entered 04/27/21 12:28:25   Desc Main
                                  Document      Page 5 of 5



                                         Exhibit A

                              Panaracer Assumed Contract

 Name, Address,          Name of Contract      Date of Contract     Termination Date
 Telephone Number
 and E-mail of Non-
 Debtor Contract
 Party




 Panaracer Corporation   Consignment           03/10/2021           N/A
                         Agreement
